DETAILED ACTION
This Office Action is in response to the application filed on January 10, 2022. Claims 13-18 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 13-14 and 17-18 have been fully considered. 
In light of these amendments, the previous claim objections are withdrawn.
Response to Argument
Applicant's arguments and amendments received January 10, 2022 have been fully considered. 
Applicant’s arguments with respect to the drawing objection are persuasive and such objection is withdrawn.
With regard to 35 U.S.C. § 102/103, Applicant argues that the cited prior art fails to disclose a reference image of the block that is spatially adjacent to the current block has a POC identical to a POC of the co-located image. This language corresponds to the newly amended language of claims 13, 17, and 18. 
Examiner disagrees. Xiu’s Fig. 5 shows that in its system a reference image of the block that is spatially adjacent to the current block is the same image as the collocated image (block A is a block spatially adjacent to the current block, its motion vector MVA points to a block A’ in a picture which is the “collocated picture”, i.e., collocated image. One of ordinary skill in the art at the time of filing would have understood POC to be the position (or presentation time) of an image relative to other images in a video sequence (see, e.g., U.S. Patent Publication No. 2018/0310017 ¶61). Accordingly, it would have 
Ultimately, Applicant’s arguments are directed to newly amended language, which is addressed below. See the rejection below for how a the prior art in view of the level of skill in the art reads on the newly amended language as well as the examiner's interpretation of the cited art in view of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0185353 (“Xiu”), which corresponds to a provisional applications dated November 1, 2017 and Jan. 29, 2018 in view of the level of skill in the art.
With respect to claim 13, Xiu discloses the invention substantially as claimed, including: 
A method of decoding an image (see Abstract, Fig. 3, ¶82 showing and describing a decoder for decoding an image), the method comprising:
determining a co-located image of a current block (see ¶86, describing that the encoder/decoder may use ATMVP to determine motion vector candidates, including determining a collocated picture, i.e., a co-located image, of a current block);
determining a co-located block in the co-located image by using motion information of a block that is spatially adjacent to the current block (see Fig. 5, items A, MVA and A’, ¶88, showing and describing that the encoder/decoder determines a collocated block the collocated block of the collocated picture/image by using motion information of the spatial neighboring blocks of the current block, e.g., the motion vector/information of block A, i.e., motion information of a block that is spatially adjacent to the current block);
deriving a merge candidate in a sub-block unit from a sub-block within the co-located block (see ¶89, describing that the motion information for each sub-block of the current block may be derived from the motion information of corresponding sub-blocks of the collocated block, i.e., deriving a candidate in a sub-block unit from a sub-block within the co-located bock (see also ¶¶86-88, making clear that these are merge candidates)); and
generating a merge candidate list by using the merge candidate in the sub-block unit (see ¶86, describing that these candidates at the sub-block level may be included in a merge candidate list),
wherein a reference image of the block that is spatially adjacent to the current block has a POC (Picture Order Count) identical to a POC of the co-located image (see Fig. 5, ¶88, showing and describing that the reference image (pointed to by MVA in Fig. 5) of the block spatially adjacent to the current block (block A of Fig. 5) is the collocated picture/image – one of ordinary skill in the art at the time of filing would have understood that where two images are the same, they also have the same POC (see explanation below for further detail)). 
As detailed above, Xiu’s Fig. 5 makes clear that in its system the reference image of the block that is spatially adjacent to the current block (i.e., the reference image of block A, which is shown by the arrow labeled MVA) is the same image as the collocated image (the image of Fig. 5 containing collocated block A’ and labeled “collocated picture”). Accordingly, in other words, the reference image of block A and the “collocated image” are one in the same. To one of ordinary skill in the art at the time of filing, if these images were one in the same, they also would have been understood to have the same POC. POC was understood at the time of filing, and still is understood today to be defined as the position (or presentation time) of an image relative to other images in a video sequence (see, e.g., U.S. Patent Publication No. 2018/0310017 ¶61). Thus, each image has a POC and where two images are one in the same, their POC is one in the same.  Accordingly, to such a person, based on Fig. 5 and the paragraphs cited above in Xiu, it would have been clear to such a person that in Xiu’s system, the reference image of the block that is spatially adjacent to the current block has a POC identical to a POC of the collocated image and it would have been obvious to such a person, familiar with the concept of POC to modify Xiu to indicate that this single picture has a single POC, in other words that the POC of the co-located image is identical to the POC of the reference image of the block spatially adjacent to the current block.
With respect to claim 16, Xiu discloses the invention substantially as claimed. As detailed above, Xiu in view of the level of skill in the art discloses each and every element of claim 13 above. Xiu additionally discloses: 
wherein the sub-block has a square form having a predetermined size (see citations and arguments with respect to claim 13 above, describing … and Fig. 5, ¶86, showing and describing that the sub-block has a square form of 4x4 size, i.e., a predetermined size). 
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 16.
With respect to claim 17, Xiu discloses the invention substantially as claimed. As detailed above, Xiu in view of the level of skill in the art discloses each and every element of claim 13 above. Xiu additionally discloses:
A method of encoding an image (see citations and arguments with respect to claim 13 above and Fig. 1, item 1000, ¶25, showing and describing an encoder for encoding images), the method comprising:
determining a co-located image of a current block (see citations and arguments with respect to claim 13 above and ¶¶83, 86, describing the encoder and decoder and ATMVP techniques that may be used therein and that these may be synchronized at both the encoder and decoder);
determining a co-located block in the co-located image by using motion information of a block that is spatially adjacent to the current block (see citations and arguments with respect to claim 13 above and ¶¶83, 86, describing the encoder and decoder and ATMVP techniques that may be used therein and that these may be synchronized at both the encoder and decoder);
deriving a merge candidate in a sub-block unit from a sub-block within the co-located block (see citations and arguments with respect to claim 13 above and ¶¶83, 86, describing the encoder and decoder and ATMVP techniques that may be used therein and that these may be synchronized at both the encoder and decoder); and
generating a merge candidate list by using the merge candidate in the sub-block unit (see citations and arguments with respect to claim 13 above and ¶¶83, 86, describing the encoder and decoder and ATMVP techniques that may be used therein and that these may be synchronized at both the encoder and decoder),
wherein a reference image of the block that is spatially adjacent to the current block has a POC (Picture Order Count) identical to a POC of the co-located image (see citations and arguments with respect to claim 13 above and ¶¶83, 86, describing the encoder and decoder and ATMVP techniques that may be used therein and that these may be synchronized at both the encoder and decoder). 
With respect to claim 18, Xiu discloses the invention substantially as claimed. As detailed above, Xiu in view of the level of skill in the art discloses all the elements of independent claim 13 above. Xiu additionally discloses: 
A non-transitory storage medium including a bitstream (see Figs. 2-3, items 20, 202, showing a bitstream, ¶81, describing that the bitstream may be compressed/packed at the encoder and unpacked at the decoder, and Fig. 1B and ¶142, describing that the coding system may be executed by a processor and storage), wherein the bitstream is generated by using an image encoding method including:
determining a co-located image of a current block (see citations and arguments with respect to corresponding element  claim 17 above);
determining a co-located block in the co-located image by using motion information of a block that is spatially adjacent to the current block (see citations and arguments with respect to corresponding element  claim 17 above);
deriving a merge candidate in a sub-block unit from a sub-block within the co-located block (see citations and arguments with respect to corresponding element  claim 17 above); and
generating a merge candidate list by using the merge candidate in the sub-block unit (see citations and arguments with respect to corresponding element  claim 17 above).
wherein a reference image of the block that is spatially adjacent to the current block has a POC (Picture Order Count) identical to a POC of the co-located image (see citations and arguments with respect to corresponding element  claim 17 above). 
Examiner notes that although Xiu does not explicitly recite that the “bitstream” is “stored” in its memory. However, Examiner takes Official Notice that one of ordinary skill in the art at the time of the invention would have understood that in order to compress/pack and unpack coded data, such data must be stored at least temporarily. Moreover, Xiu discloses that its coders may be executed by a processor in communication with memory. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Xiu to describe its compression/packing and/or unpacking of the bitstream 20/202 while stored in memory, i.e., that its bitstream is stored at least temporarily in memory at the coder and decoder.
The reasons for combining the cited prior art with respect to claim 13 also apply to claim 18.
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of U.S. Patent Publication No. 2013/0243088 (“Lim”).
With respect to claim 14, Xiu discloses the invention substantially as claimed. As detailed above, Xiu teaches all the elements of independent claim 13 above. Xiu additionally discloses: 
wherein the determining of the co-located image of the current block is performed on the basis of information indicating a co-located image… (see citations and arguments with respect to claim 13 above, and ¶¶88, 139, describing that block A’s reference index may be used to identify the collocated picture, i.e., the determining of the co-located image of the current block is performed on the basis of information indicating a co-located image). 
Xiu does not explicitly disclose how such index information is signaled, i.e., it does not disclose wherein the information indicating the co-located image is signaled in at least one unit of a sequence, picture, a tile group and a slice.
However, in the same field of endeavor, Lim discloses that it was known to signal such information using an SPS, PPS, or slice header, i.e., it discloses: 
wherein the information indicating the co-located image is signaled in at least one unit of a sequence, picture, a tile group and a slice (see ¶¶125, 145 describing that motion information (including index/identifier see ¶70) may be signaled in an SPS, PPS, or slice header, i.e., signaled in at least one of a sequence, picture, a tile group, and a slice);
At the time of filing, one of ordinary skill would have been familiar with the different ways that indices may be communicated to a decoder have understood that, as evidenced by Lim, one well known way was to do so in a SPS, PPS, or slice header. Accordingly, to one of ordinary skill in the art at the time of filing sending Xiu’s reference indices information indicating a co-located image in an SPS, PPS, or slice header, as taught by Lim, in the coding system of Xiu would have represented nothing more than the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to send Xiu’s reference indices information in an SPS, PPS, or slice header, as taught by Lim, in the coding system of Xiu.
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of U.S. Patent Publication No. 2018/0070105 (“Jin”).
With respect to claim 15, Xiu discloses the invention substantially as claimed. As detailed above, Xiu in view of the level of skill in the art discloses all the elements of independent claim 13 above. Xiu additionally discloses: 
wherein the merge candidate in the sub-block unit is derived… (see citations and arguments with respect to claim 13 above, describing deriving merge candidates in the sub-block unit). 
Xiu does not explicitly limit such sub-block partitioning based on block size, i.e., it does not disclose wherein the merge candidate in the sub-block unit is derived when a size of the current block is equal to or greater than a predetermined value.
However, in the same field of endeavor, Jin discloses that it was known to only use sub-block ATMVP when the size of a current block is 2Nx2N, i.e., it discloses: 
wherein the merge candidate in the sub-block unit is derived when a size of the current block is equal to or greater than a predetermined value (see ¶132, describing that ATMVP may only apply to certain block sizes, including those with 2Nx2N partitions – one of ordinary skill in the art at the time of filing would have understood that when the size of a block is thus less than 2Nx2N, e.g., NxN, Nx2N, etc., ATMVP would not be used and the merge candidate in the sub-blocks would not be derived);
At the time of filing, one of ordinary skill would have been familiar with block size, sub-block size, and ATMVP and would have understood that it was known for ATMVP to only be supported for certain block/sub-block sizes. Accordingly, to such a person limiting ATMVP to particular block/sub-block sizes in the system of Xiu would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to limit ATMVP, i.e., including sub-block merge candidate derivation, to block sizes capable of 2Nx2N partitioning, i.e., equal to or greater than a preset value, as taught by Jin, in the coding system of Xiu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481